       Case 1:19-cv-00146-JB-JHR Document 35 Filed 09/30/20 Page 1 of 17




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

MIKKO SEKIYA,

       Plaintiff,

vs.                                                                  CIV No. 19-0146 JB/JHR

JOHN ANDERSON,
TIMOTHY TREMBLEY, and
UNITED STATES OF AMERICA,

       Defendants.

                          MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court following Plaintiff Mikko Sekiya’s failure to file

an amended prisoner civil rights complaint that satisfies rule 12(b)(6) of the Federal Rules of Civil

Procedure. Sekiya is incarcerated, pro se, and proceeding in forma pauperis. See Order Granting

Leave to Proceed Pursuant to 28 U.S.C. § 1915(b), entered September 16, 2019 (Doc. 5)(“IFP

Order”). The Court previously dismissed his Prisoner Civil Rights Complaint Pursuant to 42

U.S.C. § 1983, filed February 21, 2019 (Doc. 1)(“Original Complaint”), for failure to state a

cognizable claim and granted leave to amend. See Memorandum Opinion and Order, filed July

31, 2020 (Doc. 32)(“Screening MOO”). Having reviewed Sekiya’s amended pleading, the Court

concludes he still does not to state a cognizable claim and will dismiss this action with prejudice.

                         FACTUAL AND PROCEDURAL BACKGROUND

       Sekiya is a federal inmate, and he is currently in custody at the Cibola County Correctional

Center in Milan, New Mexico. See Original Complaint at 1. In the Original Complaint, Sekiya

alleges a doctor implanted a wiretap device in his nasal passage and that United States prosecutors

used the wiretap to gain information. See Original Complaint at 2, 14. The Original Complaint
       Case 1:19-cv-00146-JB-JHR Document 35 Filed 09/30/20 Page 2 of 17




named three Defendants: (i) Dr. Shama, an ear, nose, and throat otolaryngologist physician at the

University of New Mexico Hospital (“UNMH”); (ii) United States Attorney John Anderson; and

(iii) Assistant United States Attorney Timothy Trembley. See Original Complaint at 1-2. Sekiya

alleges Dr. Shama performed a surgery at UNMH to correct Sekiya’s deviated septum. See

Original Complaint at 14. The Original Complaint did not indicate when Dr. Shama performed

the surgery, but based on Sekiya’s allegations about “going thr[ough] this issue for five years,” the

Court discerns the surgery occurred in 2014. See Original Complaint at 2. Sekiya believes Dr.

Shama implanted a wiretap surveillance device in his left nasal passage during surgery. See

Original Complaint at 2, 14. The Original Complaint alleges that neither Dr. Shama nor UNMH

obtained a warrant nor court Order to implant any device. See Original Complaint at 14.

       The Original Complaint further alleges the United States Attorney’s Office (“USAO”), and

specifically Anderson and Trembley, obtained information via the nasal wiretap.             Original

Complaint at 1-2. According to Sekiya, Anderson and Trembley did not have a warrant to

monitor Sekiya via any microchips in his body. See Original Complaint at 1-2. The Original

Complaint appears to suggest that Anderson and Trembley used the nasal wiretap to obtain

information relevant to Sekiya’s federal criminal case, see United States v. Sekiya, CR No. 18-

1575 WJ. In that case, a jury convicted Sekiya of theft of a firearm from a licensed firearms dealer

(18 U.S.C. § 922(u)); felon in possession of a firearm and ammunition, 18 U.S.C. § 922(g)(1));

and possession of a stolen firearm, 18 U.S.C. § 922(j)). United States v. Sekiya, CR No. 18-1575

WJ, Redacted Jury Verdict, filed November 7, 2019 (Doc. X) in. The Honorable William

Johnson, Chief United States District Judge for the District of New Mexico, sentenced Sekiya to a

total term of 90-months imprisonment. See United States v. Sekiya, CR No. 18-1575 WJ,


                                               - 2 -
         Case 1:19-cv-00146-JB-JHR Document 35 Filed 09/30/20 Page 3 of 17




Amended Clerk’s Minutes entered June 15, 2020.

         Applying liberal construction, the Court determined the Original Complaint raises claims

under 42 U.S.C. § 1983 based on: (i) “illegal tapping of one’s nasal cavity[;]” (ii) “forced labor,

slavery/privacy video voyeurism[;]” and (iii) “radiological dispersal devices.”            Original

Complaint at 14-15. In the section addressing “Nature of the Case,” Sekiya lists other causes of

actions stemming from the use of a wiretap and/or the criminal prosecution, including entrapment;

defamation; treason; sedition; rebellion; slavery; forced labor; sale into involuntary servitude;

abuse of process; cruel and unusual punishment; unconstitutional conditions of confinement. See

Original Complaint at 3-8. Sekiya also alleges that the Defendants violated the New Mexico

Constitution, including the idea of “popular sovereignty” – a theory where all political power is

vested in the people – and Sekiya’s right to maintain “safety and happiness in any way he sees fit

. . . .” Original Complaint at 8-9. Based on these allegations, the Original Complaint sought $3

trillion in damages and immunity from criminal prosecution. See Original Complaint at 16-17.

Sekiya also asks the Court to subpoena the testimony of Facebook co-founder Mark Zuckerberg,

who allegedly has evidence to the support the wiretap claim, and to order a heating/plumbing

technician to sweep certain buildings for wiretaps or tracking devices. See Original Complaint at

14-15.

         After filing the Original Complaint, Sekiya filed at least twenty-four handwritten letters,

notices, briefs, and motions. See Docs. 6-29 (“Supplemental Filings”). The Supplemental

Filings address a myriad of unrelated topics, including medical scans, Federal Bureau of

Investigations (FBI) investigations dating back to 1991, and a contract dispute among Sekiya’s

family members. The Court referred the matter to the Honorable Jerry H. Ritter, United States


                                                - 3 -
       Case 1:19-cv-00146-JB-JHR Document 35 Filed 09/30/20 Page 4 of 17




Magistrate Judge for the United States District of New Mexico, for recommended findings and

disposition, and to enter non-dispositive orders. See Order Referring Case, filed February 22,

2019 (Doc. 3). Sekiya obtained leave to proceed in forma pauperis, which enabled the Court to

conduct an initial, sua sponte review of the Original Complaint pursuant to 28 U.S.C. § 1915(e)

and rule 12(b)(6) of the Federal Rules of Civil Procedure. See IFP Order. At 1. On July 31,

2020, the Court issued its Screening MOO, which held that: (i) Sekiya’s supplemental filings do

not comply with rule 8(a) of the Federal Rules of Civil Procedure, and (ii) the discernable

allegations do not state a claim under rule 12(b)(6) of the Federal Rules of Civil Procedure. See

Screening MOO at 1, 13.

       Consistent with Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991), and Sekiya’s status

as a pro se prisoner, the Court sua sponte granted leave to file an amended complaint. See

Screening MOO at 17, 19. The original deadline to amend was August 31, 2020. See Screening

MOO at 19. Rather than filing an amended complaint that complies with rule 8(a) or rule

12(b)(6), Sekiya filed on August 19, 2020, a handwritten motion seeking to amend his original

Complaint. See Untitled Handwritten Letter, filed August 19, 2020 (Doc. 33)(“Letter Motion”).

The Letter Motion consists of two paragraphs and states:

                         I Mikko Sekiya come forth with this request to delete the
                         Romeros [sic] family from the plaintiffs and add the Sekiya
                         family to the above cause # 19-CV-00146 JB-JHR and add
                         Rick Benavidez and Paul Rivera[,] Robert Sekiya, Patsy
                         Howe and delete Erica Beaty D.O.J., and Cynthia C.I.A.
                         from the above cause #.

                         And put a head of Protection all over Plaintiffs on the above
                         cause # and a hearing to be set to hear this motion.

Letter Motion at 1, 3.


                                                 - 4 -
       Case 1:19-cv-00146-JB-JHR Document 35 Filed 09/30/20 Page 5 of 17




       By an Order entered August 21, 2020, Magistrate Judge Ritter observed that the Court

already granted leave to file an amended complaint, but discerned that Sekiya may wish to extend

the amendment deadline. See Order Extending Amendment Deadline, filed August 21, 2020

(Doc. 34)(“Amendment Order”). The Amendment Order extends the deadline to file an amended

civil rights complaint through September 21, 2020.            See Amendment Order at 1.           The

Amendment Order warns that if Sekiya declined to file timely another complaint, the Court may

treat the Letter Motion and other letter filings submitted by September 21, 2020 as the operative

pleadings for screening purposes. See Amendment Order at 1. Sekiya has not submitted an

amended complaint or any other filings after the Letter Motion. The Court therefore will: (i)

summarize the reasons for dismissing the Original Complaint; (ii) explain why the Letter Motion

does not state a cognizable claim; and (iii) dismiss this action with prejudice for failure to state a

claim upon which relief can be granted.

       LAW REGARDING INITIAL REVIEW OF PRISONER COMPLAINTS

       Section 1915(e) of Title 28 of the United States Code requires the Court to conduct a sua

sponte review of all civil complaints where the plaintiff is proceeding in forma pauperis. See 28

U.S.C. § 1915(e). The Court must dismiss any in forma pauperis complaint that is frivolous,

malicious, or “fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2).

The Court also may dismiss a complaint sua sponte under rule 12(b)(6) if “it is patently obvious

that the plaintiff could not prevail on the facts alleged, and allowing [ the plaintiff] an opportunity

to amend [the] complaint would be futile.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir.

1991)(quotations omitted). In other words, the same standard of review applies under rule

12(b)(6) and § 1915(e).


                                                - 5 -
       Case 1:19-cv-00146-JB-JHR Document 35 Filed 09/30/20 Page 6 of 17




       Rule 12(b)(6) tests the “sufficiency of the allegations within the four corners of the

complaint after taking those allegations as true.” Mobley v. McCormick, 40 F.3d 337, 340 (10th

Cir. 1994)(citing Williams v. Meese, 926 F.2d 994, 997 (10th Cir. 1991)).            A complaint’s

sufficiency is a question of law, and when reviewing the complaint, a court must accept as true all

well-pleaded factual allegations in the complaint, view those allegations in the light most favorable

to the plaintiff, and draw all reasonable inferences in the plaintiff’s favor. See Tellabs, Inc. v.

Makor Issues & Rights, Ltd., 551 U.S. 308, 322-23 (2007)(“[O]nly ‘[i]f a reasonable person could

not draw . . . an inference [of plausibility] from the alleged facts’ would the defendant prevail on

a motion to dismiss.” (second alteration in Tellabs, Inc. v. Makor Issues & Rights, Ltd.) 437 F.3d

588, 602 (7th Cir. 2006)) (quoting Makor Issues & Rights, Ltd. v. Tellabs, Inc, 437 F.3d 602));

Smith v. United States, 561 F.3d 1090, 1098 (10th Cir. 2009) (“[F]or purposes of resolving a Rule

12(b)(6) motion, we accept as true all well-pleaded factual allegations in a complaint and view

these allegations in the light most favorable to the plaintiff.” (citing Moore v. Guthrie, 438 F.3d

1036, 1039 (10th Cir. 2006))).

       A complaint need not set forth detailed factual allegations, yet “[a] pleading that offers

‘labels and conclusions’ or a ‘formulaic recitation of the elements of a cause of action’” is

insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007)). “Threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. at 678. “Factual

allegations must be enough to raise a right to relief above the speculative level, on the assumption

that all the allegations in the complaint are true (even if doubtful in fact).” Bell Atl. Corp. v.

Twombly, 550 U.S. at 555 (citations and footnote omitted). Section 1915(e) expands this inquiry


                                               - 6 -
          Case 1:19-cv-00146-JB-JHR Document 35 Filed 09/30/20 Page 7 of 17




by granting courts “the unusual power to pierce the veil of the complaint’s factual allegations and

dismiss those claims” that are fantastical and/or which belies record. Neitzke v. Williams, 490

U.S. 319, 327 (1989).

          To survive rule 12(b)(6) review, a plaintiff’s complaint must contain sufficient “facts that,

if assumed to be true, state a claim to relief that is plausible on its face.” Mink v. Knox, 613 F.3d

995, 1000 (10th Cir. 2010)(citing Ashcroft v. Iqbal, 556 U.S. at 678). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. at

678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. at 556).             “Thus, the mere metaphysical

possibility that some plaintiff could prove some set of facts in support of the pleaded claims is

insufficient; the complainant must give the court reason to believe that this plaintiff has a

reasonable likelihood of mustering factual support for these claims.” Ridge at Red Hawk, L.L.C.

v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007)(emphasis omitted). The Tenth Circuit has

stated:

                 “[P]lausibility” in this context must refer to the scope of the
                 allegations in a complaint: if they are so general that they encompass
                 a wide swath of conduct, much of it innocent, then the plaintiffs
                 “have not nudged their claims across the line from conceivable to
                 plausible.” The allegations must be enough that, if assumed to be
                 true, the plaintiff plausibly (not just speculatively) has a claim for
                 relief.

Robbins v. Okla., 519 F.3d 1242, 1247 (10th Cir. 2008)(McConnell, J.)(citation omitted)(quoting

Bell Atl. Corp. v. Twombly, 550 U.S. at 570).

          In conducting the initial review, the pleadings of the pro se prisoner “are to be construed

liberally and held to a less stringent standard than formal pleadings drafted by lawyers.” Hall v.


                                                  - 7 -
       Case 1:19-cv-00146-JB-JHR Document 35 Filed 09/30/20 Page 8 of 17




Bellman, 935 F.2d at 1110. If the court can “reasonably read the pleadings to state a valid claim

on which the plaintiff could prevail, it should do so despite the plaintiff’s failure to cite proper

legal authority, . . . confusion of various legal theories, . . . poor syntax and sentence construction,

or . . . unfamiliarity with pleading requirements.” Hall v. Bellman, 935 F.2d at 1110. At the same

time, however, pro parties must file a legible pleading that complies with Rule 8 of the Federal

Rules of Civil Procedure. That rule requires: “(1) a short and plain statement of the grounds for

the court's jurisdiction . . . ; (2) a short and plain statement of the claim showing that the pleader is

entitled to relief; and (3) a demand for the relief sought . . . .” Fed. R. Civ. P. 8(a). “It is not the

role of . . . the court . . . to sort through a lengthy . . . complaint and voluminous exhibits . . .

to construct plaintiff’s causes of action.” McNamara v. Brauchler, 570 Fed. App’x 741, 743 (10th

Cir. 2014)(citations omitted).1 See also Pola v. Utah, 2012 WL 292272, * 1 (10th Cir. Feb. 1,

2012)(affirming dismissal of complaint that “included everything but the kitchen sink”).

Allowing such pleadings to survive screening “would force the Defendants to carefully comb


        Stack v. McCotter is an unpublished opinion, but the Court can rely on an unpublished
        1

opinion to the extent its reasoned analysis is persuasive in the case before it. See 10th Cir. R.
32.1(A) (“Unpublished decisions are not precedential, but may be cited for their persuasive
value.”). The Tenth Circuit has stated:

                In this circuit, unpublished orders are not binding precedent, . . . and
                we have generally determined that citation to unpublished opinions
                is not favored. However, if an unpublished opinion or order and
                judgment has persuasive value with respect to a material issue in a
                case and would assist the court in its disposition, we allow a citation
                to that decision.

United States v. Austin, 426 F.3d 1266, 1274 (10th Cir. 2005). The Court concludes that Stack
v. McCotter and the other unpublished opinions cited herein. See (Pola v. Utah, 2012 WL 292272,
* 1 (10th Cir. Feb. 1, 2012) and Dunn v. Harper County, 520 Fed. App’x. 723, 725-26, 2013 WL
1363797 at *2 (10th Cir. April. 5, 2013)), have persuasive value with respect to material issues
and will assist the Court in its disposition of this Memorandum Opinion and Order.

                                                 - 8 -
       Case 1:19-cv-00146-JB-JHR Document 35 Filed 09/30/20 Page 9 of 17




through” various documents “to ascertain which . . . pertinent allegations to which a response is

warranted.” McNamara v. Brauchler, 570 Fed. App’x at 743.

                                  LAW REGARDING 42 U.S.C. § 1983

       Section 1983 of Title 42 of the United States Code provides:

       Every person who, under color of any statute, ordinance, regulation, custom, or
       usage, of any State . . ., subjects, or causes to be subjected, any citizen of the United
       States or other person within the jurisdiction thereof to the deprivation of any rights,
       privileges, or immunities secured by the Constitution and laws, shall be liable to
       the party injured in an action at law, suit in equity, or other proper proceeding for
       redress . . . .

42 U.S.C. § 1983. Section 1983 creates only the right of action; it does not create any substantive

rights. Substantive rights must come from the Constitution or from a federal statute. See Nelson

v. Geringer, 295 F.3d 1082, 1097 (10th Cir. 2002)(“[S]ection 1983 did not create any substantive

rights, but merely enforces existing constitutional and federal statutory rights . . . .”)(internal

quotation marks, alteration, and citation omitted). Section 1983 authorizes an injured person to

assert a claim for relief against a person who, acting under color of state law, violates the claimant's

federally protected rights. To state a claim upon which relief can be granted under § 1983, a

plaintiff must allege: (i) a deprivation of a federal right; and (ii) that the person who deprived the

plaintiff of that right acted under color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).

The Court has noted:

       [A] plaintiff must establish (1) a violation of rights protected by the federal
       Constitution or created by federal statute or regulation, (2) proximately caused (3)
       by the conduct of a “person” (4) who acted under color of any statute, ordinance,
       regulation, custom[,] or usage, of any State or Territory or the District of Columbia.

Schaefer v. Las Cruces Public School Dist., 716 F.Supp.2d 1052, 1063 (D.N.M. 2010)(Browning,

J.)(quoting Summum v. City of Ogden, 297 F.3d 995, 1000 (10th Cir. 2002)).


                                                 - 9 -
      Case 1:19-cv-00146-JB-JHR Document 35 Filed 09/30/20 Page 10 of 17




       The Supreme Court has clarified that, in alleging a § 1983 action against a government

agent in his or her individual capacity, “a plaintiff must plead that each Government-official

defendant, through the official’s own individual actions, has violated the Constitution.” Ashcroft

v. Iqbal, 556 U.S. 662, 676 (2009). Consequently, there is no respondeat superior liability under

§ 1983. See Ashcroft v. Iqbal, 556 U.S. at 675. (“Because vicarious liability is inapplicable to

Bivens and § 1983 suits, a plaintiff must plead that each Government-official defendant, through

the official's own individual actions, has violated the Constitution.”); Bd. of Cty. Comm'rs v.

Brown, 520 U.S. 397, 403 (1997). Entities cannot be held liable solely on the basis of the

existence of an employer-employee relationship with an alleged tortfeasor. See Monell v. Dep't

of Social Servs. of City of New York, 436 U.S. 658, 689 (1978). Supervisors can be held liable

only for their own unconstitutional or illegal policies, and not for their employees' tortious acts.

See Barney v. Pulsipher, 143 F.3d 1299, 1307–08 (10th Cir. 1998).

       The Tenth Circuit recognizes that non-supervisory defendants may be liable if they knew

or reasonably should have known that their conduct would lead to the deprivation of a plaintiff's

constitutional rights by others, and an unforeseeable intervening act has not terminated their

liability. See Martinez v. Carson, 697 F.3d 1252, 1255 (10th Cir. 2012)(quoting 42 U.S.C. §

1983; Trask v. Franco, 446 F.3d 1036, 1046 (10th Cir. 2006)(internal quotation marks omitted)).

The Tenth Circuit also recognizes that Ashcroft v. Iqbal limited, but did not eliminate, supervisory

liability for government officials based on an employee's or subordinate's constitutional violations.

See Garcia v. Casuas, 2011 WL 7444745, at *25–26 (D.N.M. 2011)(Browning, J.)(citing Dodds

v. Richardson, 614 F.3d 1185, 1199 (10th Cir. 2010)). The language that may have altered the

landscape for supervisory liability in Ashcroft v. Iqbal is: “Because vicarious liability is


                                               - 10 -
      Case 1:19-cv-00146-JB-JHR Document 35 Filed 09/30/20 Page 11 of 17




inapplicable to Bivens and § 1983 suits, a plaintiff must plead that each Government-official

defendant, through the official's own individual actions, has violated the Constitution.” Ashcroft

v. Iqbal, 556 U.S. at 676. The Tenth Circuit in Dodds v. Richardson stated:

       Whatever else can be said about Iqbal, and certainly much can be said, we conclude
       the following basis of § 1983 liability survived it and ultimately resolves this case:
       § 1983 allows a plaintiff to impose liability upon a defendant-supervisor who
       creates, promulgates, implements, or in some other way possesses responsibility
       for the continued operation of a policy the enforcement (by the defendant-
       supervisor or her subordinates) of which “subjects, or causes to be subjected” that
       plaintiff “to the deprivation of any rights . . . secured by the Constitution . . .”

614 F.3d at 1199. The Tenth Circuit has noted, however, that “Iqbal may very well have

abrogated § 1983 supervisory liability as we previously understood it in this circuit in ways we do

not need to address to resolve this case.” Dodds v. Richardson, 614 F.3d at 1200. It concludes

that Ashcroft v. Iqbal did not alter “the Supreme Court's previously enunciated § 1983 causation

and personal involvement analysis.” Dodds v. Richardson, 614 F.3d at 1200. More specifically,

the Tenth Circuit recognized that there must be “an ‘affirmative’ link . . . between the

unconstitutional acts by their subordinates and their ‘adoption of any plan or policy . . . —express

or otherwise—showing their authorization or approval of such misconduct.”                 Dodds v.

Richardson, 614 F.3d at 1200.

       The specific example that the Tenth Circuit used to illustrate this principle is Rizzo v.

Goode, 423 U.S. 362 (1976), where the plaintiff sought to hold a mayor, a police commissioner,

and other city officials liable under § 1983 for constitutional violations that unnamed individual

police officers committed. See Dodds v. Richardson, 614 F.3d at 1200 (quoting Rizzo v. Goode,

423 U.S. at 371). The Tenth Circuit noted that the Supreme Court in that case found a sufficient

link between the police misconduct and the city officials' conduct, because there was a deliberate


                                              - 11 -
      Case 1:19-cv-00146-JB-JHR Document 35 Filed 09/30/20 Page 12 of 17




plan by some of the named defendants to “crush the nascent labor organizations.” Dodds v.

Richardson, 614 F.3d at 1200 (quoting Rizzo v. Goode, 423 U.S. at 371).

                     LAW REGARDING IMMUNITY OF COURT OFFICERS

       Absolute immunity bars civil rights and state law claims against judicial officers acting as

judges. See Stump v. Sparkman, 435 U.S. 349, 355-56 (1978); Christensen v. Ward, 916 F.2d

1462, 1473-76 (10th Cir. 1990). It is well settled that the doctrine of judicial immunity applies

42 U.S.C. § 1983 actions. See Van Sickle v. Holloway, 791 F.2d 1431, 1434-35 (10th Cir. 1986).

Absolute immunity bars all suits for money damages for acts made in the exercise of judicial

discretion. See Guttman v. Khalsa, 446 F.3d 1027, 1033 (10th Cir. 2006).

       The Supreme Court of the United States has recognized absolute immunity for officials

whose special functions or constitutional status require complete protection from suit.            See

Harlow v. Fitzgerald, 457 U.S. 800, 807 (1982). The purpose of absolute judicial immunity is:

       to benefit the public, “whose interest is that the judges should be at liberty to exercise their
       functions with independence and without fear of consequences.” The Supreme Court has
       recognized that “the loser in one forum will frequently seek another, charging the
       participants in the first with unconstitutional animus.” Therefore, absolute immunity is
       necessary so that judges can perform their functions without harassment or intimidation.

Van Sickle v. Holloway, 791 F.2d at 1434-35.

       Prosecutors are entitled to immunity in the performance of their prosecutorial functions.

See Imbler v. Pachtman, 424 U.S. 409, 430 (1976). The common law has long recognized that

prosecutors must be given immunity from the chilling effects of civil liability. See Burns v. Reed,

500 U.S. 478, 485 (1991). Prosecutors are absolutely immune from damages for their advocacy

and activities “intimately associated with the judicial phase of the criminal process.” Imbler v.

Pachtman, 424 U.S. at 430. This includes initiating a prosecution, presenting the State’s case,


                                               - 12 -
      Case 1:19-cv-00146-JB-JHR Document 35 Filed 09/30/20 Page 13 of 17




evaluating evidence, determining whether probable cause exists, and conducting plea negotiations.

See Pfeiffer v. Hartford Fire Ins. Co., 929 F.2d 1484, 1490 (10th Cir. 1991); Nielander v. Board

of County Com’rs., 582 F.3d 1155, 1164 (10th Cir. 2009).

       Although public defenders and defense attorneys do not enjoy the same immunity as judges

and prosecutors, they likewise cannot be sued under § 1983. A plaintiff can only succeed in a §

1983 action where the defendant acted under color of state law. See West v. Atkins, 487 U.S. at

48. The Supreme Court specifically has held that a public defender does not act under color of

state law when acting as counsel to a defendant in a criminal proceeding. See Polk County. v.

Dodson, 454 U.S. 312, 315 (1981). The rule also extends to “counsel [that] is privately retained.”

Vermont v. Brillon, 556 U.S. 81, 91 (2009). As the Supreme Court has explained:

       “Once a lawyer has undertaken the representation of an accused, the duties and
       obligations are the same whether the lawyer is privately retained, appointed, or
       serving in a legal aid or defender program.”

       Vermont v. Brillon, 556 U.S. 81, 91 (2009) (quoting Polk County v. Dodson, 454 U.S. at

318). See Dunn v. Harper County, 520 Fed. App’x. 723, 725-26, 2013 WL 1363797 at *2 (10th

Cir. April 5, 2013)(“[I]t is well established that neither private attorneys nor public defenders act

under color of state law for purposes of § 1983 when performing traditional functions as counsel

to a criminal defendant.”). Thus, a plaintiff cannot recover damages from his state defense

lawyer, even if the representation was inadequate, because “the conduct” is not “chargeable to the

state.” Barnard v. Young, 720 F.2d 1188, 1189 (10th Cir. 1983).

                                               ANALYSIS

       In the Original Complaint, Sekiya asserts claims against the doctor who allegedly

implanted a nasal wiretap device and the federal prosecutors who allegedly used the device to


                                               - 13 -
      Case 1:19-cv-00146-JB-JHR Document 35 Filed 09/30/20 Page 14 of 17




discover information in a federal criminal case. See Original Complaint, at 1-14. The Complaint

raises no fewer than ten different causes of action based on the alleged wiretap and/or federal

prosecution. After filing the Original Complaint, Sekiya also filed twenty-four handwritten

letters, notices, briefs, and motions. See Docs. 6-29. As an initial matter, the Screening MOO

holds that the supplemental filings do not comply with rule 8(a) and that screening will be limited

to the Original Complaint.

       The Screening MOO went on to conclude that the Original Complaint fails to state a

cognizable constitutional claim, for several reasons.     First, the Original Complaint contains

“contentions … [that] describe[d] fantastic or delusional scenarios,” which are subject to dismissal

under 28 U.S.C. § 1915(e). Neitzke v. Williams, 490 U.S. at 327. The Screening MOO further

found the Prosecutor-Defendants are also absolutely immune from suit for actions “taken in

connection with the judicial process.” Imbler v. Pachtman, 424 U.S. 409, 431 (1976). This

includes “initiating and pursuing a criminal prosecution[,]” “participate[ng] in a probable cause

hearing[,]” and presenting evidence, including the “state’s case at trial.” Glaser v. City & Cty. of

Denver, Colo., 557 Fed. App’x 689, 705 (10th Cir. 2014)(unpublished)(citing Buckley v.

Fitzsimmons, 509 U.S. 259, 269 (1993)). As to Sekiya’s passing argument that his imprisonment

is tantamount to “cruel and unusual punishment” and “peonage,” the Court determined that the

Original Complaint fails to identify any wrongdoers responsible for his living conditions. See

McLaughlin v. Bd. of Trustees, 215 F.3d at 1172 (noting a § 1983 complaint is only viable where

the defendants qualify as “person[s] acting under color of state law”). The Screening MOO

explains that it is particularly important that the complaint “make clear exactly who is alleged to

have done what to whom, to provide each individual with fair notice as to the basis of the claim


                                              - 14 -
      Case 1:19-cv-00146-JB-JHR Document 35 Filed 09/30/20 Page 15 of 17




against him or her.” Robbins v. Oklahoma, 519 F.3d 1242, 1249–50 (10th Cir. 2008).

       For these reasons, the Screening MOO dismisses the Original Complaint without prejudice

pursuant to rule 12(b)(6) and 28 U.S.C. § 1915(e). The Screening MOO found it would be futile

to amend any claims regarding the alleged nasal wiretap, as those claims are barred as factually

frivolous. The Court granted leave to file a single, legible amended complaint asserting, however,

claims pertaining to Sekiya’s conditions of confinement, or other claims in the supplemental filings

that the Court did not consider in the Screening MOO. The Screening MOO specifically warned

that if Sekiya declines to timely file an amended complaint, or files another complaint that does

not comply with rule 8(a) and rule 12(b)(6), “the Court w[ould] dismiss this action with prejudice

and without further notice.” Screening MOO at 17.

       The Court construes the Letter Motion as an amended complaint, as it is the only document

Sekiya filed after the Screening MOO. As noted above, the Letter Motion consists of two

paragraphs and states:

       I Mikko Sekiya come forth with this request to delete the Romeros [sic] family
       from the plaintiffs and add the Sekiya family to the above cause # 19-CV-00146
       JB-JHR and add Rick Benavidez and Paul Rivera[,] Robert Sekiya, Patsy Howe
       and delete Erica Beaty D.O.J., and Cynthia C.I.A. from the above cause #.

       And put a head of Protection all over Plaintiffs on the above cause # and a hearing
       to be set to hear this motion.

Letter Motion at 1, 3.

       These allegations do not constitute a short and plain statement of the grounds for relief, as

rule 8(a). requires. They also fail to “make clear exactly who is alleged to have done what to

whom, to provide each individual with fair notice as to the basis of the claim against him or her,”

as rule 12(b)(6) requires and Tenth Circuit pleading standards. Robbins v. Oklahoma, 519 F.3d


                                              - 15 -
      Case 1:19-cv-00146-JB-JHR Document 35 Filed 09/30/20 Page 16 of 17




at 1249-50. There is no indication what, if any, wrongdoing the Sekiya family committed, nor is

there any basis to place a protection detail on Sekiya or hold a hearing. The Court discerns Sekiya

seeks a protection detail because he believes someone inserted a wiretap in his nasal cavity, but,

as discussed, the Screening MOO, the Court cannot grant relief in connection with that claim.

The Court will therefore dismiss the Letter Motion and this civil action with prejudice pursuant to

rule 8(a), rule 12(b)(6), and 28 U.S.C. § 1915(e) for failure to file a short and plain statement of

the grounds for relief and for state a claim upon which relief may be granted.

        IT IS ORDERED that Mikko Sekiya’s Prisoner Civil Rights Complaints, including the

Prisoner Civil Rights Complaint Pursuant to 42 U.S.C. § 1983, filed February 21, 2019 (Doc. 1)

and the Untitled Handwritten Letter, filed August 19, 2020 (Doc. 33), are dismissed with prejudice

pursuant to rule 12(b)(6) and 28 U.S.C. § 1915(e). The Court will enter a separate judgment

closing the civil case.

        SO ORDERED.




                                                          ________________________________
                                                          UNITED STATES DISTRICT JUDGE



Parties:

Mikko Sekiya
Cibola County Correctional Center
Milan, New Mexico
       Plaintiff pro se

                                              - 16 -
Case 1:19-cv-00146-JB-JHR Document 35 Filed 09/30/20 Page 17 of 17




                              - 17 -
